SENTELLE, Circuit Judge,
dissenting in part and concurring in the judgment.
As the majority’s opinion observes, courts of the United States must resolve jurisdictional questions, including “Article III standing questions, before proceeding to the merits of a case.” Opinion of Judge Randolph at 53 (citing Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998)). As the majority further observes, “[standing exists only if the complainant has suffered an injury in fact, fairly traceable to the challenged action, and likely to be redressed by a favorable decision.” Id. at 54 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)). EPA argues “that petitioners have not ‘adequately demonstrated’ two elements of standing: that their alleged injuries were ‘caused by EPA’s decision not to regulate emissions of greenhouse gases from mobile sources’; and that their injuries ‘can be redressed by a decision in their favor’ by this court.” Id. at 54 (quoting Brief for Respondent at 16). While I respect the majority’s thorough and accurate history of the precedents on the standing question, after consulting the same authorities I have come to a different conclusion. I conclude that EPA is correct in its assertion that the petitioners have not demonstrated the element of injury necessary to establish standing under Article III.
I. Injury
As the Supreme Court has stated quite directly and succinctly:
It is an established principle that to entitle a private individual to invoke the judicial power to determine the validity of executive or legislative action he must show that he has sustained or is immediately in danger of sustaining a direct injury as the result of that action and it is not sufficient that he has merely a general interest common to all members of the public.
Ex Parte Levitt, 302 U.S. 633, 58 S.Ct. 1, 82 L.Ed. 493 (1937) (citing Tyler v. Judges, 179 U.S. 405, 406, 21 S.Ct. 206, 45 L.Ed. 252 (1900); Southern Ry. Co. v. King, 217 U.S. 524, 534, 30 S.Ct. 594, 54 L.Ed. 868 (1910); Newman v. Frizzell, 238 U.S. 537, 549, 550, 35 S.Ct. 881, 59 L.Ed. 1446 (1915); Fairchild v. Hughes, 258 U.S. 126, 129, 42 S.Ct. 274, 66 L.Ed. 499 (1922); Massachusetts v. Mellon, 262 U.S. 447, 488, 43 S.Ct. 597, 67 L.Ed. 1078 (1923)).
Thus, the courts “have consistently held that a plaintiff raising only a generally available grievance about government— claiming only harm to his and every citizen’s interest in proper application of the Constitution and laws, and seeking relief that no more directly and tangibly benefits him than it does the public at large — does not state an Article III case or controversy.” Lujan, 504 U.S. at 573, 112 S.Ct. 2130. Or, as the Supreme Court has also put it, to establish Article III standing a “plaintiff must have suffered an ‘injury in fact’ an invasion of a legally protected interest which is (a) concrete and particularized ... and (b) actual or imminent, not conjectural or hypothetical.” Id. at 560, 112 S.Ct. 2130 (emphasis added; citations and internal quotation marks omitted). Most tellingly, the Supreme Court has specifically declared that “[b]y particularized, we mean that the injury must affect the plaintiff in a personal and individual way.” Id. at n. 1, 112 S.Ct. 2130. In the case before us, that is what the petitioners have not established. After plowing through their reams of affidavits and arguments, I am left with the unshaken conviction that *292they have alleged and shown no harm particularized to themselves. As we have observed in the context of determining standing even in a procedural case, in which the standards are perhaps more relaxed than in other cases, “in order to show that the interest asserted is more than a mere ‘general interest ... common to all members of the public,’ the plaintiffs must show that the government act ... will cause a distinct risk to a particularized interest of the plaintiff.” Florida Audubon Soc’y v. Bentsen, 94 F.3d 658, 664 (D.C.Cir.1996).
Petitioners’ allegations and affidavits, and petitioners’ argument and briefs, are all well made and sincere. Nonetheless, even in the light most favorable to the petitioners, in the end they come down to this: Emission of certain gases that the EPA is not regulating may cause an increase in the temperature of the earth — a phenomenon known as “global warming.” This is harmful to humanity at large. Petitioners are or represent segments of humanity at large. This would appear to me to be neither more nor less than the sort of general harm eschewed as insufficient to make out an Article III controversy by the Supreme Court and lower courts.
The courts under Article III stand ready to adjudicate and redress the particularized injuries of plaintiffs, when all other elements of jurisdiction are present. But “when the plaintiff is not himself the object of the government action or inaction he challenges, [although] standing is not precluded, ... it is ordinarily ‘substantially more difficult’ to establish.” Lujan, 504 U.S. at 562, 112 S.Ct. 2130 (citations omitted). This time, in my view, it is not only difficult, it is impossible. The generalized public good that petitioners seek is the thing of legislatures and presidents, not of courts. As we stated in another environmental case, to ascertain standing courts must ask the question, did the “underlying governmental act [or inaction] demonstrably increasef ] some specific risk of environmental harm to the interest of the plaintiff’? Florida Audubon Soc’y, 94 F.3d at 667 (emphasis in original). Here, as in Florida Audubon, the alleged harm is not particularized, not specific, and in my view, not justiciable.
Therefore, I would reject and dismiss all the petitions before us. This is not to say that petitioners’ complaints are wrong. This is not to say they are without redress. This is to say only that the question is not justiciable in its present form with its present champions in the present forum. A case such as this, in which plaintiffs lack particularized injury is particularly recommended to the Executive Branch and the Congress. Because plaintiffs’ claimed injury is common to all members of the public, the decision whether or not to regulate is a policy call requiring a weighing of costs against the likelihood of success, best made by the democratic branches taking into account the interests of the public at large. There are two other branches of government. It is to those other branches that the petitioners should repair.
II. Concurrence in the Judgment
My conclusion leaves a slight problem. No problem exists as to the petitions for review of nonfinal action which Judge Randolph’s opinion orders dismissed. I would dismiss those as well, on either his ground or mine. The problem vexes only as to petitions for review in Nos. 03-1361, 03-1362, 03-1363, and 03-1364, which Judge Randolph would deny and Judge Tatel would grant. I would dismiss those as well, as I would hold that we have no jurisdiction to either deny or grant them. How then are we to reach a judgment?
The Supreme Court has suggested a way, or at least Justices of the Supreme Court have. Most recently, in Hamdi v. *293Rumsfeld, 542 U.S. 507, 124 S.Ct. 2633, 159 L.Ed.2d 578 (2004), Justice Souter, joined by Justice Ginsburg, differed from the plurality in a fragmented opinion adjudicating the due process rights of alleged enemy combatants held at Guantanamo Bay by the United States military. Justices Souter and Ginsburg would have vacated the judgment of the Court of Appeals and remanded for proceedings consistent with their view that the government had failed to justify holding the petitioner. However, because that view did not command a majority of the court, and because of “the need to give practical effect to the conclusion of [a majority] of the court rejecting the government’s position,” Justice Souter (joined by Justice Ginsburg) joined with the plurality “in ordering a remand on terms closest to those I would impose.” 124 S.Ct. at 2660 (Souter, J., concurring). I will take a similar course here.
The majority today holds that we have jurisdiction to render judgment on four of the petitions before us. Although I disagree, I will accept the decision of the majority as dictating the law of this case. Having so accepted the law of the case, I will then join Judge Randolph in the issuance of a judgment closest to that which I myself would issue. With that explanation, I join in the decision to order denying the four petitions from final action of the Environmental Protection Agency.